UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4569


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

EMORY CHILES,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Clarksburg. Irene M. Keeley, Senior District Judge. (1:18-cr-00007-IMK-MJA-1)


Submitted: March 28, 2019                                         Decided: April 23, 2019


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Richard Walker, Senior Litigator, Clarksburg, West Virginia, Kristen Leddy, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Martinsburg, West Virginia, for Appellant. William J. Powell, United States Attorney,
Zelda E. Wesley, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Following a jury trial, Emory Chiles was convicted of possession with intent to

distribute heroin, use of a firearm during and in relation to a drug trafficking offense, and

unlawful possession of a firearm.        The district court sentenced Chiles to a total

imprisonment term of 360 months. On appeal, Chiles challenges the propriety of the

traffic stop of a vehicle in which Chiles was a passenger, the reasonableness of the

duration of the stop, and whether the officers had reasonable suspicion to justify the frisk

of him, which resulted in the officer discovering that Chiles was in possession of a

firearm.

       We review the factual findings underlying the denial of a motion to suppress for

clear error and the court’s legal conclusions de novo. United States v. Bullette, 854 F.3d
261, 265 (4th Cir. 2017). Additionally, we “construe the evidence in the light most

favorable to the government—the prevailing party below.” Id. (internal quotation marks

omitted).

       With these standards in mind, we have considered carefully the arguments raised

by Chiles on appeal and conclude for the reasons stated by the district court that the court

properly denied the motion to suppress. United States v. Chiles, No. 1:18-cr-00007-IMK-

MJA-1 (N.D.W. Va. Apr. 13, 2018). Accordingly, we affirm the judgment of the district

court entered on August 7, 2018. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                AFFIRMED

                                             2